DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 3 and 9 have been cancelled.
Claims 21 and 22 are new.
Currently, claims 1-2, 4-8 and 10-22 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 5-8, filed 09/22/2021, with respect to claims 1-8 and 15-20 have been fully considered and are persuasive.  The rejection of claims 1-8 and 15-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically etching the metal gate to form a trench through the metal gate and into the semiconductor substrate, wherein the trench comprises a first recess within the semiconductor substrate and a second recess within the semiconductor substrate, the second recess being separate from the first recess, for the same reasons as mentioned on pgs. 5-6 of Applicant remarks filed on 09/22/2021.				The prior art of record does not anticipate or make obvious the method of claim 8, including each of the limitations and specifically wherein the performing the plurality of etching cycles comprises depositing a liner and etching through a portion of the liner; and depositing a dielectric material to fill the opening, for the same reasons as mentioned for claim 9 in the previous office action mailed on 06/25/2021.
The prior art of record does not anticipate or make obvious the device of claim 15, including each of the limitations and specifically a cut-metal gate plug separating the first gate electrode from the second gate electrode, wherein the cut-metal gate plug extends into the semiconductor substrate at an interface between the n-type device and the p-type device, and wherein a width of TSMP201903o6USooPage 3 of 8the cut-metal gate plug at a level of an upper surface of the first fin is formed to a first width and a width at a level of the semiconductor substrate is formed to a second width less than the first width, for the same reasons as mentioned on pg. 7 of Applicant remarks filed on 09/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/21/21